UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7399



EUGENE THOMAS,

                                              Plaintiff - Appellant,

          versus


STATE OF VIRGINIA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-429-7)


Submitted:   November 17, 2005         Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eugene   Thomas   appeals    the   district   court’s    order

dismissing his § 1983 action for failure to state a claim.        We have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court.      See Thomas v.

Virginia, No. CA-05-429-7 (W.D. Va. July 27, 2005).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              AFFIRMED




                               - 2 -